Citation Nr: 0926322	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-01 524	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet manifested by poor circulation, cold 
sensitivity, numbness, and pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Tiger Team located at the Cleveland, Ohio RO, which 
denied the Veteran's claim.  After the claims file was 
returned to the Newark, New Jersey RO, the Veteran perfected 
an appeal.  

Although the Veteran was scheduled for a Travel Board hearing 
in May 2006, he requested that the hearing be rescheduled.  
In a July 2006 statement, his representative indicated that 
the Veteran had suffered a stroke and was undergoing physical 
therapy and, therefore, he no longer wanted to appear at a 
Travel Board hearing.  Thus, the hearing request was deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2006).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has stated competently and credibly that his feet 
were exposed to extreme cold while stationed in Korea; and 
competent medical evidence reflects a diagnosis of cold 
injury of the feet with residuals of fungal infection, 
plantar dry scaly skin, cold feet and calluses with 
questionable sensory changes; and the competent medical 
evidence relates the currently diagnosed foot disorder to 
cold injury sustained in service.




CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
service connection for residuals of cold injury to the feet 
manifested by poor circulation, cold sensitivity, numbness, 
and pain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished. 

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).


For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  Here, the Veteran reported that, 
during the Korean War, he was a cook as confirmed by his DD 
Form 214.  Contrary to the Veteran's representative's 
assertion, therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable in this case.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 C.F.R. § 
3.303(a).  

The Veteran's service treatment records and records from the 
Surgeon General Office (SGOs) are missing.  Where the 
pertinent service department records are missing, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Also, in Washington 
v. Nicholson, 19 Vet. App. 362 (2005), the United States 
Court of Appeals for Veterans Claims (Court) stressed "The 
Board cannot make findings based on the absence of evidence 
in the appellant's [service morning reports (SMRs)] when it 
does not have the benefit of reviewing such records in their 
entirety."  Washington, 19 Vet. App. at 370.  The Court also 
stressed that the Board must not rely on the lack of evidence 
of the claimed disability in the few available SMRs, even 
where the Veteran did not allege the claimed injury for a 
number of years after service.  Id. at 371.

On the question of cold injury to the Veteran's feet in 
service, his DD Form 214, the only relevant personnel record 
in the claims file, reflects that the Veteran was awarded the 
Korean Service Medal and the United Nations Service Medal and 
that he had nine months and one day of foreign service.  His 
contention of having incurred cold injuries to his feet while 
serving in Korea is not inconsistent with this document, as 
it corroborates his claimed overseas duty in Korea during 
winter.

In various statements, the Veteran asserted that he arrived 
in Korea in December 1953 and served on the 38th parallel 
with the 25th Infantry Division as a cook; that Korean 
winters are brutal and the weather did not discriminate 
between cook and foot soldier, as both were living in extreme 
conditions out in the open on the 38th parallel; and that 
there was no other time that he would have been exposed to 
conditions that would have caused the circulation problems he 
has been experiencing since his time in the service.  
Unfortunately, his former physician, who had been treating 
the Veteran for circulation problems with his feet, is 
deceased, so the Veteran was unable to provide earlier proof 
of treatment for his foot problems after service.  

Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Veteran's statements may 
therefore be used to determine whether his feet were exposed 
to freezing weather and when this occurred.  Washington, 19 
Vet. App. 362, 368 (2005) (first-hand knowledge of factual 
matter, where not diagnosis or etiology, is competent).  The 
Board therefore finds the Veteran's statements competent and 
credible with respect to having been exposed to cold during 
active service in 1953 and 1954.

Here, the Veteran was diagnosed by an October 2003 VA 
examiner with cold injury to the feet with residuals such as 
fungal infection, plantar dry scaly skin, cold feet and 
calluses with questionable sensory changes.  

On the question of a nexus between the Veteran's current 
disability of the feet and service, in an October 2003 VA 
Form 21-4138, his private cardiologist stated that he has 
known the Veteran since 1991 and that the Veteran has 
complained about poor finger sensation in the cold weather 
over the years.   In a November 2003 statement, the Veteran's 
private podiatrist indicated that he suffered from poor 
circulatory status in the digits of both feet, complaining of 
paresthesias and dysesthesias of both feet, especially with 
exposure to cold; that he has chronic onychomycosis/Tinea 
pedis with peripheral complications; that his chronic 
infected ingrown toenails require periodic treatment and are 
most likely related to the Veteran's tour of duty in the 
Army.  He added that the Veteran's chronic mycotic condition 
is recalcitrant to conservative therapy.  

During an October 2003 VA examination, prior to examining the 
Veteran, the VA physician elicited the medical history and a 
history of symptoms from the Veteran.  On examination, the 
Veteran's feet were cold to touch in the toe area.  Skin was 
dry and plantar calluses were noted on the lateral aspect of 
the fifth toe.  A fungal infection was present, worst in the 
big toenail with deformity and discoloration.  Questionable 
sensory changes were noted.  Hair loss was shown in the feet 
and also the lower one-third of the leg and superficial 
varicose veins were present in the ankle area.  The diagnosis 
included cold injury with residuals as mentioned in the 
history and physical.

The Board sought a claims review and VHA opinion.  In a 
January 2008 opinion, the VHA physician indicated that there 
was no objective evidence to say that the Veteran's symptoms 
of coldness in the feet and/or loss of feeling go back to the 
years of his active duty.  The VHA physician added, however, 
it is possible that his symptoms were caused by exposure to 
cold during active duty during the Korean War in 1952 and 
1953.  Because of the absence of service treatment records, 
he could not make a definite conclusion whether the Veteran 
actually suffered from those symptoms from the cold exposure 
to his feet after war or whether it did not take place.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), 
the Court held that the Board may not prefer a VA medical 
opinion over a private medical opinion solely because the VA 
examiner reviewed the claims file.  Here, although the VHA 
examiner did review the claims file, his opinion is a non-
opinion with regard to nexus.  Therefore, the only opinions 
of record linking the Veteran's residuals of cold injury to 
the feet are provided by his private podiatrist and the 
October 2003 VA examiner, neither of which reviewed the 
Veteran's claim file.  In light of their opinions, the Board 
finds that the Veteran's residuals of a cold injury of the 
feet are most likely related to active duty in the Army, as 
the Veteran's exposure to extreme cold weather was likely 
when he was stationed in Korea and he is competent to 
describe his symptoms and conditions of service. 

Thus, after considering all of the evidence of record, and 
resolving the doubt in the Veteran's favor, the Board finds 
that his currently diagnosed residuals of cold injury of the 
feet were incurred in service.  As such, service connection 
is established for the residuals of cold injury of the feet, 
and this claim is granted.


ORDER

Service connection for residuals of cold injury to the feet 
manifested by poor circulation, cold sensitivity, numbness, 
and pain is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


